EXHIBIT 10.63

CONFIDENTIAL TREATMENT REQUESTED BY EXIDE TECHNOLOGIES—CONFIDENTIAL

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY

FILED WITH THE COMMISSION.

[LETTERHEAD]

March 27, 2012

Re: 2012 Performance Unit Grant

Dear Phillip Damaska:

Exide Technologies (the “Company”) is pleased to inform you that, pursuant to
the Company’s 2009 Stock Incentive Plan (the “Plan”), you have been granted
397,000 Performance Units (“Performance Units”) by the Compensation Committee
(“Committee”) of the Board of Directors (the “Board”) as of the date hereof,
with each such Performance Unit being equal in value to $1.00. You will receive
separate award agreements for any restricted stock or restricted stock unit
awards that you have also been granted as of the same date.

This award letter (this “Agreement”) sets forth the terms of the Performance
Units. However, please note that the Performance Units are also subject to the
terms of the Plan, as interpreted by the Committee in its full discretion.
Furthermore, this Agreement in no way guarantees that you will receive any
payment pursuant to the Performance Units under the Plan. Any terms not defined
in this Agreement will have the meaning ascribed to them in the Plan. The
Performance Units are intended to constitute qualified performance-based
compensation under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”).

General Terms

Your right to receive a cash payment pursuant to the Performance Units is
contingent upon the achievement of certain Management Objectives, which are
described in detail below. The achievement of the Management Objectives will be
measured during the period from April 1, 2012 through March 31, 2015 (the
“Performance Period”).

Management Objective

The Management Objectives for the Performance Period are based on the
achievement of performance goals relating to (i) the Company’s operating income
(“OI”) (as defined below) for the Performance Period (the “OI Performance
Metric”), and (ii) relative total shareholder return for the Performance Period
(“Relative TSR Performance Metric”) (collectively, the “Performance Metrics”).

As further described below, if minimum thresholds are met with respect to both
of the Performance Metrics, you will receive a cash payment in U.S. dollars
pursuant to at least a portion of the Performance Units. Fifty percent (50%) of
the Performance Units will be subject to the OI Performance Metric and the
remaining fifty-percent (50%) of the Performance Units will be subject to the
Relative TSR Performance Metric.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY EXIDE TECHNOLOGIES—CONFIDENTIAL

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY

FILED WITH THE COMMISSION.

 

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, the manner in which it conducts
business, or other events or circumstances render the Management Objective to be
unsuitable, the Committee may modify the Management Objective or the related
levels of achievement, in whole or in part, as the Committee deems appropriate;
provided, however, that no such action will be made in the case of a Covered
Employee where such action may result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Code.

Payment of Performance Units

You will receive a cash payment pursuant to the Performance Units for the
Performance Period only if payment is otherwise permitted under the terms of the
Plan and the Board (or Committee, in the case of Covered Employees) has
certified that the Management Objectives have been satisfied. You will receive
any cash payment pursuant to the Performance Units that you have earned under
this Agreement within 90 days after March 31, 2015 (the “Payment Date”), unless
your Continuous Service with the Company or one of its subsidiaries terminates
on account of your death or disability or in connection with a Change in Control
prior to the end of the Performance Period, in which such case you will receive
payment, if any, in accordance with the terms set forth below under the heading
“Effect of Early Termination on the Performance Units.”

Earning of Performance Units—Operating Income

Provided that you remain in Continuous Service through the end of the
Performance Period, the actual number of Performance Units that you will earn at
the end of the Performance Period that are attributable to the OI Performance
Metric will be determined in accordance with the performance matrix set forth on
Exhibit A to this Agreement. Pursuant to the matrix, you will receive up to 150%
of your Performance Units that are attributable to the OI Performance Metric at
the end of the Performance Period if the OI at the end of the Performance Period
equals or exceeds the threshold amount ($ ***) (the “OI Threshold Amount”) as
set forth on Exhibit A. If the OI at the end of the Performance Period is
greater than the OI Threshold Amount, but less than the target amount (the “OI
Target Amount”) and is not expressly stated on Exhibit A, then each additional $
*** improvement in performance will result in approximately a 1% increase in the
number of Performance Units earned above the OI Threshold Amount until the OI
Target Amount is reached. If the OI at the end of the Performance Period is
greater than the OI Target Amount, but less than the maximum amount ($ ***) (the
“OI Maximum Amount”) and is not expressly stated on Exhibit A, then each
additional $ *** improvement in performance will result in approximately a 1%
increase in the number of Performance Units earned above the OI Target Amount
until the OI Maximum Amount is reached. No additional Performance Units will be
earned if performance exceeds the OI Maximum Amount.

 

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY EXIDE TECHNOLOGIES—CONFIDENTIAL

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY

FILED WITH THE COMMISSION.

 

For purposes of this award, OI is defined as net sales of the Company less the
sum of cost of sales, selling and administrative expenses and restructuring and
impairment charges, and excluding the impact of currency exchange.

Earning of Performance Units—Relative TSR

Provided that the OI Trigger, which is defined as $ *** in net sales of the
Company reduced by cost of sales, restructuring and impairment charges and
further reduced by the sum of all selling, administrative and research,
development and engineering expenses and excluding foreign currency translation
(the “OI Trigger”), has been achieved at the end of the Performance Period and
you remain in Continuous Service through the end of the Performance Period, the
actual number of Performance Units that you will earn at the end of the
Performance Period that are attributable to the Relative TSR Performance Metric
will be determined in accordance with the performance matrix set forth on
Exhibit B to this Agreement. Pursuant to the matrix, you will receive up to 150%
of your Performance Units that are attributable to the Relative TSR Performance
Metric at the end of the Performance Period if the Relative TSR at the end of
the Performance Period equals or exceeds the threshold amount (25th percentile)
(the “Relative TSR Threshold Amount”) as set forth on Exhibit B. If the Relative
TSR at the end of the Performance Period is greater than the Relative TSR
Threshold Amount, but less than the target amount (50th percentile) (the
“Relative TSR Target Amount”) and is not expressly stated on Exhibit B, then
each whole 1% improvement in performance will result in approximately a 3%
increase in the number of Performance Units earned above the Relative TSR
Threshold Amount until the Relative TSR Target Amount is reached. If the
Relative TSR at the end of the Performance Period is greater than the Relative
TSR Target Amount, but less than the maximum amount (75th percentile) (the
“Relative TSR Maximum Amount”) and is not expressly stated on Exhibit B, then
each whole 1% improvement in performance will result in approximately a 2%
increase in the number of Performance Units earned above the Relative TSR Target
Amount until the Relative TSR Maximum Amount is reached. No additional
Performance Units will be earned if performance exceeds the Relative TSR Target
Amount. Furthermore, if the OI Trigger is not achieved at the end of the
Performance Period, you will not receive any Performance Units under the
Relative TSR Performance Metric.

For purposes of this award, Relative TSR will be based on the difference between
the Beginning Stock Price (as defined below) and the Ending Stock Price (as
defined below) relative to the performance of the Russell 2000®, plus the amount
per share of any cash dividends paid by the Company during the Performance
Period. The term “Beginning Stock Price” means the average closing price of a
share of the Company’s Common Stock for the 20 consecutive trading days
immediately preceding, but not including, April 1, 2012 as reported by the
online edition of The Wall Street Journal on the NASDAQ Global Market, or as
reported by such other source as the Committee may approve. The term “Ending
Stock Price” means the average closing price of a share of the Company’s Common
Stock for the 20 consecutive trading days immediately preceding, but not
including, the last day of the Performance Period as reported by the online
edition of The Wall Street Journal on the NASDAQ Global Market, or as reported
by such other source as the Committee may approve.

 

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY EXIDE TECHNOLOGIES—CONFIDENTIAL

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY

FILED WITH THE COMMISSION.

 

Effect of Early Termination on the Performance Units

Death

If your Continuous Service terminates early on account of your death prior to
the end of the Performance Period, the amount of the cash payment that your
beneficiary will receive pursuant to the Performance Units, if any, will be
determined in accordance with Exhibits A and B attached hereto and will be paid
to your designated beneficiary on the Payment Date. However, the amount of the
cash payment will be pro-rated for the period starting on the date hereof and
ending on the last day of the month in which your Continuous Service is
terminated on account of your death.

Disability

If your Continuous Service terminates early on account of your disability prior
to the end of the Performance Period, the amount of the cash payment that you
will receive pursuant to the Performance Units, if any, will be determined in
accordance with Exhibits A and B attached hereto and will be paid on the Payment
Date. However, the amount of the cash payment will be pro-rated for the period
starting on the date hereof and ending on the last day of the month in which
your Continuous Service is terminated on account of your disability.

Change in Control

In the event your Continuous Service is terminated by the Company for any reason
other than Cause or by you for Good Reason (as defined below) on or within
twelve (12) months after a Change in Control, the amount of the cash payment
that you will receive pursuant to the Performance Units, if any, will be
determined in accordance with Exhibits A and B attached hereto. However, in
order to determine the number of Performance Units earned pursuant to both
Performance Metrics, the Performance Metrics will be measured as of the last day
of the month in which your Continuous Service is terminated in connection with
the Change in Control instead of the last day of the Performance Period. Any
Performance Units earned on the date your Continuous Service is terminated in
connection with a Change in Control will be delivered as soon as practicable,
and in all events within 30 days, following the date your Continuous Service is
terminated in connection with a Change in Control; provided, however, that if
the termination of Continuous Service is not a “separation of service” as
defined under Section 409A of the Code, payment will be made to you within 30
days following the earlier of (i) the Payment Date or (ii) the date of your
“separation of service” with the Company (determined in accordance with
Section 409A of the Code); further, provided, that if the date of payment is
determined by reference to the date of your “separation of service” with the
Company (determined in accordance with Section 409A of the Code) or the Change
in Control does not constitute a change in ownership or effective control of the
Company or a change in the ownership of a substantial portion of the Company,
within the meaning of Section 409A of the Code, and you are considered a
“specified employee” for the purposes of Section 409A of the Code, payment will
be made within 30 days of the first business day of the seventh month after the
date of your “separation of service” with the Company (determined in accordance
with Section 409A of the Code).

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY EXIDE TECHNOLOGIES—CONFIDENTIAL

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY

FILED WITH THE COMMISSION.

 

For purposes of this Agreement, the term “Good Reason” shall mean (i) a material
diminution in your authority, duties or responsibilities, (ii) a relocation of
the office at which you provide services to the Company or a Subsidiary to a
location more than fifty (50) miles from its current location; or (iii) any
material breach of an employment agreement, if any, that is in effect at any
time between you and the Company.

Before a termination will constitute a termination for Good Reason, you must
give the Company a Notice of Good Reason within ninety (90) calendar days
following the occurrence of the event that constitutes Good Reason. Failure to
provide such Notice of Good Reason within such 90-day period shall be conclusive
proof that you shall not have Good Reason to terminate employment.

Good Reason shall exist only if (A) the Company fails to remedy the event or
events constituting Good Reason within thirty (30) calendar days after receipt
of the Notice of Good Reason from you and (B) you terminate you employment
within sixty (60) days after the end of the period set forth in clause
(A) above. If you determine that Good Reason for termination exists and timely
file a Notice of Good Reason, such determination shall be presumed to be true
and the Company will have the burden of proving that Good Reason does not exist.

For purposes of this Agreement, “Notice of Good Reason” means a written notice
by you to the Company which sets forth in reasonable detail the specific reason
for a termination of employment for Good Reason and the facts and circumstances
claimed to provide a basis for such termination and is provided to the Company
in accordance with the terms set forth above.

Other Terminations

If your Continuous Service with the Company or any subsidiary is voluntarily or
involuntarily terminated during the Performance Period for any reason other than
your death or disability, or in connection with a Change in Control, you will
forfeit your entire Performance Unit Award.

If there is a conflict between these termination provisions and the termination
provisions of the Plan, the terms of the Plan shall govern.

Taxes and Withholding

To the extent that the Company is required to withhold any federal, state, local
or foreign taxes in connection with any cash payment made pursuant to the
Performance Units, the Company shall withhold such amounts from such payment.

Please contact Timothy Resh at extension (678) 566-9664 if you have any
questions about the Plan or the Program.

 

Very truly yours,

LOGO [g330401ex10_63a.jpg]

By: Carla Chaney EVP Human Resources

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY EXIDE TECHNOLOGIES—CONFIDENTIAL

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY

FILED WITH THE COMMISSION.

 

The undersigned hereby accepts the terms of this Award Agreement and the Plan.

 

/s/ Phillip Damaska

Phillip Damaska

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY EXIDE TECHNOLOGIES—CONFIDENTIAL

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY

FILED WITH THE COMMISSION.

 

Exhibit A

Performance Units Earned—OI

 

OI

   % of Award Earned  

Less than $ ***

     0 % 

$ ***

     50 % 

$ ***

     62.5 % 

$ ***

     75 % 

$ ***

     87.5 % 

$ ***

     100 % 

$ ***

     112.5 % 

$ ***

     125 % 

$ ***

     137.5 % 

$ *** or greater

     150 % 

 

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY EXIDE TECHNOLOGIES—CONFIDENTIAL

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY

FILED WITH THE COMMISSION.

 

Exhibit B

Performance Units Earned—Relative TSR

 

Percentile Rank Relative to Russell 2000®

   % of Award Earned  

Less than 25

     0 % 

25

     25 % 

30

     40 % 

35

     55 % 

40

     70 % 

45

     85 % 

50

     100 % 

55

     110 % 

60

     120 % 

65

     130 % 

70

     140 % 

75 or greater

     150 % 

 

8